department of the treasury internal_revenue_service washington d c date number release date cc intl br scano-110818-02 uil memorandum for shirley a bogan quality staff philadelphia from phyllis e marcus branch chief cc intl br subject late filed sec_911 exclusions this memorandum responds to your e-mail to jerry traficanti dated date requesting clarification about when a taxpayer may claim the sec_911 exclusion on a form_2555 that is filed late specifically your guidelines under sec_1_911-7 instruct tax examiners to look at the total_tax line before payments to determine whether taxpayers have satisfied the owes no federal_income_tax requirement under that regulation if a taxpayer owes tax before payments such as withholding whether or not there is a tax_liability remaining after payment the tax examiner will disallow the claim for the sec_911 exclusion and refer the taxpayer to the office of associate chief_counsel international for a private_letter_ruling addressing retroactive relief thus the issue is whether the phrase owes no federal_income_tax under sec_1_911-7 means a taxpayer’s tax_liability before or after any payments such as withholding_tax estimated_tax tax_credit and etc sec_1_911-7 sets forth the procedural rules for making a valid sec_911 election the election must be made on form_2555 or on a comparable form and must be filed with an income_tax return or with an amended_return with respect to the timing of the election sec_1_911-7 provides that a valid sec_911 election must be made a with an income_tax return that is timely filed including any extensions of time to file scsno-110818-02 b with a later return filed within the period prescribed in sec_6511 amending a timely filed return c with an original return filed within one year after the due_date of the return determined without regard to any extension of time to file or d with an income_tax return filed after the period described in paragraphs a i a b or c of this section provided - the taxpayer owes no federal_income_tax after taking into account the exclusion and files form_1040 with form_2555 or a comparable form attached either before or after the internal_revenue_service discovers that the taxpayer failed to elect the exclusion or the taxpayer owes federal_income_tax after taking into account the exclusion and files form_1040 with form_2555 or a comparable form attached before the internal_revenue_service discovers that the taxpayer failed to elect the exclusion under sec_1_911-7 and the validity of a taxpayer’s sec_911 election on a form_2555 with respect to a late filed income_tax return depends in part on whether the taxpayer owes federal_income_tax after taking into account the exclusion it is our position that the phrase owes no federal_income_tax under sec_1_911-7 means that tax examiners should apply any payments such as withholding_tax estimated_tax tax_credit and etc to offset any federal_income_tax liability to determine whether the taxpayer owes no federal_income_tax the intent of this regulation section is to allow a taxpayer whose only income at issue is excluded foreign_earned_income to file a late sec_911 election thus the tax examiners should examine whether a taxpayer has a refund or a balance due if the taxpayer has a refund or no balance due the taxpayer owes no federal_income_tax under sec_1 a i d and and does not need to request a private_letter_ruling from us if you have any questions please call kate y hwa at phyllis e marcus chief branch office of associate chief_counsel international
